Citation Nr: 0332554	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome due to undiagnosed illness.

2.  Entitlement to service connection for headaches due to 
undiagnosed illness.

3.  Entitlement to an effective date earlier than March 1, 
2002, for the grant of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran had active service from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The RO must clarify the issues on appeal.  First, according 
to the April 2002 supplemental statement of the case, the RO 
granted the issue of entitlement to service connection for 
fibromyalgia due to undiagnosed illness, but denied the 
issues of service connection for chronic fatigue syndrome and 
headaches due to undiagnosed illness.  According to the 
Reasons and Bases in the April 2002 supplemental statement of 
the case, the RO denied service connection for chronic 
fatigue syndrome and headaches due to undiagnosed illness 
because the evidence showed that fatigue and headaches were 
part of the chronic multi-symptom illness rated under the 
diagnostic code for fibromyalgia and they may not be 
evaluated as separate disorders.  

The RO appears to have concluded that fibromyalgia, chronic 
fatigue syndrome, and headaches are manifestations of the 
same undiagnosed disorder pursuant to the recent amendments 
to 38 U.S.C.A. § 1117 (West 2002).  This is important for 
rating purposes because the diagnostic codes for chronic 
fatigue syndrome and headaches provide for potentially higher 
evaluations than the diagnostic code for fibromyalgia.

Nevertheless, in the Decision section of the April 2002 
supplemental statement of the case, the RO denied entitlement 
to service connection for chronic fatigue syndrome and 
headaches due to undiagnosed illness.  Furthermore, the RO 
listed chronic fatigue syndrome and headaches as nonservice-
connected disorders on the April 2002 rating decision.

The conclusions in the Reasons and Bases section in the April 
2002 supplemental statement of the case are in conflict with 
the conclusions in the Decision section.  The RO must examine 
the record and readjudicate the issues of service connection 
for chronic fatigue syndrome and headaches due to undiagnosed 
illness in order to resolve this conflict.

Second, in February 2002, the veteran perfected an appeal of 
the denial of entitlement to service connection for 
fibromyalgia.  According to the April 2002 supplemental 
statement of the case, the RO granted service connection for 
fibromyalgia.  Given that service connection was granted, 
this issue is no longer on appeal.  Despite this finding, the 
RO indicated in the April 2002 supplemental statement of the 
case that it had granted service connection for fibromyalgia 
with an evaluation of 40 percent effective March 1, 2002, as 
a partial grant of the benefits sought.  The RO indicated 
that it had denied service connection for fibromyalgia prior 
to March 1, 2002.

On Remand, the RO must clarify this decision with respect to 
the issue of fibromyalgia.  It appears that the RO 
interpreted the September 2002 transcript documenting the 
veteran's testimony before a hearing officer at the RO as a 
notice of disagreement to the effective date of service 
connection for fibromyalgia.  In response to the veteran's 
notice of disagreement, the RO has not issued an adequate 
statement of the case for this issue pursuant to 38 C.F.R. 
§ 19.29 (2003).  The Board notes that the November 2002 
supplemental statement of the case issued by the RO is not 
adequate pursuant to regulation 38 C.F.R. § 19.31(a) (2003), 
which holds that in "no case will a supplemental statement 
of the case be used to announce decisions by the agency of 
original jurisdiction on issues not previously addressed in 
the Statement of the Case...."  On remand, the RO must issue a 
statement of the case on the issue of entitlement to an 
effective date earlier than March 1, 2002, for the grant of 
service connection for fibromyalgia.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must examine the record to 
clarify its decision with respect to the 
"partial grant" of benefits regarding 
service connection for fibromyalgia as 
shown in the April 2002 supplemental 
statement of the case.

The RO must determine whether the 
veteran's chronic fatigue syndrome 
and/or headaches are manifestations 
of the same service-connected 
undiagnosed disorder manifested by 
the service-connected fibromyalgia.  
38 U.S.C.A. § 1117.

2.  The RO should consider its denial of 
the veteran's claims to entitlement to 
service connection for chronic fatigue 
syndrome and headaches due to undiagnosed 
illness, in view of the "partial grant" 
of benefits regarding service connection 
for fibromyalgia.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, she and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time period to 
respond.

3.  The RO must issue a statement of the 
case to the veteran and her 
representative addressing the issue of 
entitlement to an effective date earlier 
than March 1, 2002, for the grant of 
service connection for fibromyalgia. The 
RO must, with the promulgation of the 
statement of the case, inform the 
appellant that to complete the appellate 
process she should complete a timely VA 
Form 9, substantive appeal, and forward 
it to the RO.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



